Citation Nr: 1442035	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, depressive disorder not otherwise specified, and adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO decision which, in pertinent part, determined that new and material evidence had not been submitted to reopen service connection for depression.

In June 2010, the Veteran testified at a video conference hearing held before a Veterans Law Judge. A copy of the transcript is of record.

In a July 2010 decision, the Board denied the reopening of service connection for depression.  The Veteran appealed the Board's decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2011, the Court granted a Joint Motion for Remand, vacated the July 2010 Board decision, and remanded the case for compliance with the terms of the Joint Motion.

In an April 2011 decision, the Board reopened the claim and remanded for additional development and adjudicative action.  The case was returned to the Board for appellate review and remanded in October 2012 for an additional Board hearing, upon the Veteran's request, because the Veterans Law Judge who conducted the June 2010 hearing was no longer available to consider the appeal as an individual member of the Board.  

In March 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The Board again remanded the matter in January 2014 for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In cases involving service connection, medical records proximate to service can often prove very helpful to a Veteran's claim, especially in cases such as this one, where the service treatment records are essentially silent as to any of the claimed disabilities, and where the earliest post-service treatment records are dated many years after service.  Additionally, VA medical records are deemed to be constructively of record in proceedings before the Board and must be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Careful review of the Veteran's voluminous electronic claims file reveals that the earliest mental health treatment records available for review are dated in 1983, approximately five years after the Veteran's discharge from service.  They are from the Tinley Park Mental Health Center, and they reflect that after the Veteran was stabilized at that facility, his care was transferred to the North Chicago VA Hospital.  Given the proximity to service, and thus the potential for supporting the Veteran's claim, these records should be obtained for review by adjudicators as well as to inform any further medical opinion which may be needed.  

It appears that there may be further outstanding VA medical records, as the Veteran has reported receiving quite a lot of VA treatment over the years.  It does not appear that any records from the North Chicago VA Medical Center (now renamed the "Captain James A. Lovell Federal Health Care Center") have ever been requested for his claims file.  Other VA facilities where the Veteran has been treated include the West Side VA Medical Center (now renamed the "Jesse Brown VA Medical Center), the Edward Hines, Jr. VA Hospital; all located in Chicago, Illinois.  He has also been hospitalized and treated at the Minneapolis VA Health Care System, and the St. Cloud VA Health Care System.  Careful review of the RO's requests for these records, however, reveals that records prior to 1997 were not requested.  

As the Veteran continues to receive VA medical care, his recent VA medical records from all the facilities listed above should be obtained for review as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment, both hospital records and outpatient treatment records, afforded to the Veteran at the Captain James A. Lovell Federal Health Care Center from 1978 to the present for inclusion in the Veteran's claims file.  All archived records should be retrieved from storage.  

The RO should obtain all records of VA medical treatment, both hospital records and outpatient treatment records, afforded to the Veteran at the Jesse Brown VA Medical Center from 1978 to 2004, and from 2005 until the present, for inclusion in the Veteran's claims file.  All archived records should be retrieved from storage.  

The RO should obtain all records of VA medical treatment, both hospital records and outpatient treatment records, afforded to the Veteran at the Edward Hines, Jr. VA Hospital from 1978 to 2004, and from 2005 until the present, for inclusion in the Veteran's claims file.  All archived records should be retrieved from storage.  

The RO should obtain all records of VA medical treatment, both hospital records and outpatient treatment records, afforded to the Veteran at the Minneapolis VA Health Care System from 1978 to 1998, and from 2002 until the present, for inclusion in the Veteran's claims file.  All archived records should be retrieved from storage.  

The RO should obtain all records of VA medical treatment, both hospital records and outpatient treatment records, afforded to the Veteran at St. Cloud VA Health Care System from 1978 to 2004, and from 2009 until the present, for inclusion in the Veteran's claims file.  All archived records should be retrieved from storage.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any evidentiary development which becomes apparent, such as obtaining an updated medical opinion based upon newly-obtained medical evidence, should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

